UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   November 22, 2006

                                          Before

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE P. WOOD, Circuit Judge

                          Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-3625

UNITED STATES OF AMERICA,                          Appeal from the United States
            Plaintiff-Appellee,                    District Court for the Northern
                                                   District of Illinois, Eastern Division.
      v.
                                                   No. 02 CR 719
JOHN GONZALEZ,
           Defendant-Appellant.                    James F. Holderman,
                                                   Chief Judge.




                                       ORDER

       John Gonzalez pled guilty to possession with intent to distribute cocaine in
violation of 18 U.S.C. § 841(a)(1). On October 1, 2003, the district court sentenced
Gonzalez to 188 months’ imprisonment under the then-mandatory United States
Sentencing Guidelines. Gonzalez appealed his sentence, and we issued a limited
remand pursuant to our decision in United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), for a determination of whether the district court would have imposed a different
sentence had it not been constrained by the Guidelines. See United States v. Gonzalez,
No. 03-3625 (7th Cir. July 16, 2006).
No. 03-3625                                                                      Page 2



      The district court has now informed us that it would have imposed the same
sentence. We invited both parties to file arguments concerning the appropriate
disposition of the appeal in light of the district court’s decision. Only the government
has done so.
       Now that the district court has informed us that it would have imposed the same
sentence even if it had not been bound by the Guidelines, “we will affirm the original
sentence against [Gonzalez’s] plain-error challenge provided that the sentence is
reasonable, the standard of appellate review prescribed by Booker.” Paladino, 401 F.3d
at 484. We have held that sentences falling within the Guidelines range, such as that
received by Gonzalez, are presumptively reasonable. United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005). Cf. Rita v. United States, No. 06-5754, 2006 WL 2307774
(U.S. Nov. 3, 2006) (granting writ of certiorari on questions including whether it is
consistent with Booker to accord a presumption of reasonableness to within-Guidelines
sentences). Here, the applicable Guidelines range was 188 to 235 months’
imprisonment. The district court arrived at that sentence based on Gonzalez’s status
as a career offender and an offense level of 31. The district court sentenced Gonzalez
to 188 months’ imprisonment, the low end of the Guidelines range.
       On remand, the district court declined Gonzalez’s request to be sentenced
without regard to his status as a career offender. In doing so, the district court
considered the parties’ submissions, the Presentence Investigation Report, the record
of proceedings at the original sentencing hearing, and the factors listed in 18 U.S.C.
§ 3553(a). Ultimately, the district court concluded that the 188-month sentence was
reasonable given Gonzalez’s lengthy criminal history (a history that we note would
place him in criminal history category VI even without the career offender
enhancement), the seriousness of his offense, the need to promote respect for the law,
and the need for just punishment. On this record, we do not find the district court’s
sentence at the low end of the Guidelines range to be unreasonable, particularly when
Gonzalez has offered no compelling justification for deviating from the standard
procedure of considering a defendant’s status as a career offender at sentencing.
      Therefore, the judgment of the district court is AFFIRMED.